Citation Nr: 9912872	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-07 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-operative 
residuals of an inguinale hernia.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to July 
1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 1998, the RO denied the claim of entitlement to 
service connection for an inguinale hernia as there was no 
evidence of record demonstrating in-service treatment for a 
hernia.  


FINDING OF FACT

The claim of entitlement to service connection for post-
operative residuals of an inguinale hernia is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for post-
operative residuals of an inguinale hernia is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the claims file shows that the veteran's service 
medical records are incomplete and may have been destroyed by 
a fire at the National Personnel Records Center in 1973.  The 
only service medical record associated with the claims file 
is a September 1955 record evidencing treatment for 
pneumonia.  

Private treatment records from Brockton Hospital have been 
associated with the claims file.  The evidence show that in 
March 1986, the veteran underwent left and right inguinale 
hernia operations. 

VA outpatient treatment and hospitalization records have been 
associated with the claims file.  In August 1986, the veteran 
sought treatment for a right inguinale hernia.  He reported 
that he had previous hernias in 1957 and in 1986.  In 
December 1996, the veteran underwent a right inguinale hernia 
repair.  It was noted that the veteran originally had a right 
inguinale hernia repaired in 1956.  

The report of a September 1997 VA alimentary appendages 
examination is of record.  The veteran reported that while on 
duty in 1956 he noticed the onset of a right inguinale hernia 
after pulling a heavy sled in the snow.  The hernia was 
repaired in early 1957.  Thereafter, he was well until 1986 
when both left and right inguinale hernias were repaired.  In 
1996, he experienced a recurrence of the right inguinale 
hernia.  The pertinent diagnosis was status post bilateral 
hernia repair.  

In October 1997, the RO contacted the National Personnel 
Records Center in an attempt to reconstruct the veteran's 
service medical records from alternative sources.  A February 
1998 response by the National Personnel Records Center showed 
that no records pertaining to the veteran had been found.  If 
the records were present on July 12, 1973, they might have 
been destroyed by a fire at the facility on that date.  It 
was also noted that morning reports for Company E, 9th 
Infantry Regiment, 2nd Infantry Division for the period from 
October 1956 to February 1957 failed to list the veteran as 
being sick or hospitalized during the period in question.  

The veteran testified before the undersigned member of the 
Board in March 1999.  He opined that his hernia was the 
result of pulling a heavy sled through the snow while on 
active duty.  He reported that his original hernia operation 
was conducted at Ladd Air Force Base in Fairbanks, Alaska in 
January 1957.  He had been confined to his barracks for 
almost two months prior to the surgery while awaiting space 
at the hospital.  He was hospitalized for two weeks after the 
January 1957 surgery.  Post-service, he had experienced 
symptoms related to his hernia repair but further surgical 
intervention was not required until 1986.  

Criteria

The threshold question that must be resolved with regard to 
the claim of entitlement to service connection for post-
operative residuals of an inguinale hernia is whether the 
veteran has presented evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issues presented by the claims.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

In a case where the veteran's service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).



Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claims not well grounded.

The Board finds the veteran's claim of entitlement to service 
connection for post-operative residuals of an inguinale 
hernia to be not well-grounded.  The service medical records 
are incomplete.  The evidence of record does not demonstrate 
that the veteran had an inguinale hernia during active duty.  
He had testified that he was confined to his barracks for 
almost two months prior to his inguinale hernia repair and 
also that he was hospitalized for at least two weeks after 
the procedure.  The morning reports from the unit the veteran 
was stationed at were searched in an attempt to reconstruct 
the missing records.  These reports fail to show that the 
veteran was either hospitalized or on sick call from October 
1956 to February 1957.  

No post-service evidence has been associated with the claims 
file demonstrating that the veteran currently has post-
operative residuals of an inguinale hernia which were the 
result of active duty.  There is evidence of record showing 
that the veteran underwent surgical procedures for repair of 
hernias in 1986 and 1996.  However, these records do not link 
post-operative residuals of an inguinale hernia to active 
duty.  The Board notes that several treatment records include 
comments to the effect that the veteran had an inguinale 
hernia which was repaired in 1956 or 1957.  This information 
is based on information supplied by the veteran and not 
supported by the service medical records.  The Court has made 
clear that medical opinions based on a history furnished by 
the veteran and unsupported by the clinical evidence are of 
low or limited probative value.  Curry v. Brown, 7 Vet. App. 
59, 68 (1994).  Without a thorough review of the record, an 
opinion regarding etiology can be no better than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet. App. 177, 180 
(1993).  In effect, it is mere speculation.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  As stated by the Court, 
"[a]n opinion based upon an inaccurate factual premise has 
no probative value."  Reonal v. Brown, 5 Vet. App. 458, 561 
(1993).  

The Board finds there is no evidence of record demonstrating 
current post-operative residuals of an inguinale hernia which 
have been linked to active duty.  The veteran's claim that he 
has residuals of an inguinale hernia is predicated upon his 
own unsubstantiated opinion.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical opinions as to causation, Grivois, the 
veteran's lay opinion is an insufficient basis to find this 
claim well grounded.  Espiritu, King.  Accordingly, as a well 
grounded claim must be supported by evidence, not merely 
allegations, Tirpak, the veteran's claim for service 
connection for post-operative residuals of an inguinale 
hernia must be denied as not well grounded.

The Board is cognizant of its heightened obligations to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  However, in the 
current situation, the evidence of record simply does not 
permit a grant of service connection for residuals of an 
inguinale hernia.  There is no evidence of record 
demonstrating that the veteran had an inguinale hernia during 
active duty other than the veteran's own testimony and 
statements recorded by doctors while treating him.  The Board 
notes that attempts were made to reconstruct the potentially 
missing records.  However, such attempts did not support the 
veteran's claim.  Additionally, there is no evidence of 
record linking any current post-operative residuals of an 
inguinale hernia to any incident of active duty.  

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).

As the veteran has not submitted a well grounded claim for 
service connection for post-operative residuals of an 
inguinale hernia, the doctrine of reasonable doubt has no 
application.


ORDER

Entitlement to service connection for post-operative 
residuals of an inguinale hernia is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

